United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4092
                                    ___________

Tammy Peters,                            *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Northern
                                         * District of Iowa.
United States of America,                *
                                         * [PUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: September 29, 2006
                                 Filed: October 6, 2006
                                  ___________

Before WOLLMAN, BOWMAN, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Tammy J. Peters appeals the 104-month sentence imposed after her plea of
guilty to distributing methamphetamine. This court affirms.

       Peters was indicted on June 6, 2003. On June 17 she surrendered and was
released on her own recognizance after signing a pre-trial release agreement in which
she promised not to use illegal drugs and to submit to drug testing at the direction of
her Pretrial Services Officer. Peters tested positive for meth on June 26, July 10, and
July 23. She twice admitted to her PSO that indeed she had used meth, in violation
of the agreement.
       Peters pled guilty on September 29. As part of the plea agreement, Peters
promised not to "violate any local, state or federal law," aside from speeding or
parking tickets. Later that day, she was arrested for driving while barred. Peters
failed to provide required urinalysis samples on October 2 and again on October 7.
She missed a scheduled meeting with her PSO on October 8, who filed a
Noncompliance Memo with the district court.1 A revocation-of-presentence-release
hearing was set for the following Tuesday, which Peters also did not attend. After a
continuance was granted, the district court revoked her pre-sentence release on
October 16.

       At the (first) sentencing hearing the government requested and received a two-
level enhancement for obstruction of justice. Peters was sentenced to 110 months.
This court reversed, finding that her conduct did not qualify as obstruction of justice
under the Sentencing Guidelines. United States v. Peters, 394 F.3d 1103, 1106-07
(8th Cir. 2005).

       On November 15, 2005, Peters was re-sentenced to 104 months, six months less
than the first sentence and the middle of the 92-to-115-month range for a person with
her criminal history category (IV) and base offense level (26). Peters argues that the
district court erred in not granting a two-level reduction for acceptance of
responsibility.

       The Guidelines suggest eight "appropriate considerations" relevant to an
acceptance-of-responsibility reduction, including "voluntary termination or
withdrawal from criminal conduct or associations" and "post-offense rehabilitative
efforts (e.g., counseling or drug treatment)." U.S. SENTENCING GUIDELINES MANUAL
§3E1.1, cmt. n. 1 (2005).


      1
      The Honorable Linda R. Reade, Judge, United States District Court for the
Northern District of Iowa.
                                          -2-
             Entry of a plea of guilty prior to the commencement of trial combined
             with truthfully admitting the conduct comprising the offense of
             conviction...will constitute significant evidence of acceptance of
             responsibility.... However, this evidence may be outweighed by conduct
             of the defendant that is inconsistent with such acceptance of
             responsibility. A defendant who enters a guilty plea is not entitled to an
             adjustment under this section as a matter of right.
      USSG §3E1.1, comment. (n.3).


      This court reviews "a district court's denial of an acceptance of responsibility
adjustment under U.S.S.G. § 3E1.1 for clear error." United States v. Winters, 416
F.3d 856, 860 (8th Cir. 2005). "The sentencing judge is in a unique position to
evaluate a defendant's acceptance of responsibility. For this reason, the determination
of the sentencing judge is entitled to great deference on review." USSG §3E1.1,
comment. (n.5). The burden is on the defendant to establish entitlement to a
downward adjustment for acceptance of responsibility. United States v. Honken, 184
F.3d 961, 968 (8th Cir. 1999).


      After pleading guilty Peters continued her criminal conduct by driving while
barred that same day, which alone could support a denial of the acceptance-of-
responsibility reduction. See United States v. Ngo, 132 F.3d 1231, 1233 (8th Cir.
1998) (upholding denial of acceptance-of-responsibility reduction for defendant who
was charged with driving while intoxicated after pleading guilty to possession of
counterfeit securities). In addition, the district court relied on other conduct including:
the missed meeting on October 8; Peters's failure to appear at the October 10
revocation hearing; her repeated use of meth; and her failure to remit two urinalysis
samples in violation of her pre-trial release agreement.




                                            -3-
       Peters argues that the driving-while-barred conduct is irrelevant to a drug
offense, and that her other transgressions are either excusable or too petty to justify
denying an acceptance-of-responsibility reduction. Unlawful conduct, however, need
not be directly related to the underlying offense to preclude an acceptance-of-
responsibility reduction. See United States v. Byrd, 76 F.3d 194, 197 (8th Cir. 1996)
("Guideline § 3E1. 1 does not preclude the sentencing judge, in the exercise of his or
her discretion, from considering unlawful conduct unrelated to the offense of
conviction in determining whether a defendant qualifies for an adjustment for
acceptance of responsibility."); see also Ngo, 132 F.3d at 1233. In view of the
repeated violations of Peters's pre-trial and plea agreements, the district court properly
rejected her explanations.


       Peters's 104-month sentence was within the Sentencing Guideline of 92-to-115
months, and therefore is presumptively reasonable. See United States v. Lincoln, 413
F.3d 716, 717 (8th Cir. 2005). This presumption can be overcome by showing that
the sentencing court relied on some "improper or irrelevant factor." United States v.
Haack, 403 F.3d 997, 1004 (8th Cir. 2005).


       Peters objects that this court previously held that her failure to attend the
October 10 revocation hearing was not willful, and therefore the district court
committed "clear error" by giving this factor "significant weight" in its decision. This
court previously held only that "the district court erred in finding that Peters willfully
obstructed or impeded, or attempted to obstruct or impede, the administration of
justice." Peters, 394 F.3d at 1106. This court did not hold that her conduct could not
be considered by the district court in deciding whether to reduce the sentence for
acceptance of responsibility.


      The judgment of the district court is affirmed.
                        ______________________________
                                           -4-